PER CURIAM.
Appellant was charged with two counts of burglary and two counts of grand theft. He pleaded guilty to all charges. The trial court imposed adult sanctions and pursuant to the youthful offender statute, sentenced appellant, on each count, to six years’ incarceration, to be suspended after four years, with the remaining two years to be served on community control. All sentences were to run concurrently.
Appellant correctly contends that the trial court erred in sentencing him in excess of the statutory maximum of five years for the grand theft convictions. See §§ 958.-04(2)(a) and 775.082(3)(d), Fla.Stat. (1987); State v. Milbry, 476 So.2d 1281 (Fla.1985); Williams v. State, 485 So.2d 45 (Fla. 2d DCA 1986). Accordingly, we reverse his sentences for grand theft and remand for resentencing. His convictions for all charges and sentences for burglary are affirmed.
LEHAN, A.C.J., and FRANK and PARKER, JJ., concur.